UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2557 Dreyfus Money Market Instruments, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/11 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Money Market Instruments, Inc. ANNUAL REPORT December 31, 2011 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 26 Report of Independent Registered Public Accounting Firm 27 Important Tax Information 28 Board Members Information 30 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Money Market Instruments, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report for Dreyfus Money Market Instruments, Inc., covering the 12-month period from January 1, 2011, through December 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. financial markets were significantly impacted by a “flight to quality” sentiment in which investors fled riskier assets due to adverse macroeconomic developments ranging from an unprecedented downgrade of long-term U.S. debt securities to the resurgence of a sovereign debt crisis in Europe. Ironically, despite the rating downgrade, long-term U.S. Treasury securities ended the reporting period with double-digit total returns. Meanwhile, the day-to-day movements of the stock market were often tumultuous, even as U.S. corporations achieved record-setting profits and market valuations dropped below historical norms. Our economic forecast calls for a mild acceleration of the U.S. recovery as the domestic banking system regains strength, credit conditions loosen and housing markets begin a long-awaited convalescence. Under other circumstances a stronger recovery might be expected to lift short-term interest rates, but the Federal Reserve Board has indicated that it is likely to keep rates low for some time to come in the absence of meaningful inflation. Of course, we encourage you to talk with your financial adviser to help ensure that your investment objectives are properly aligned with your risk tolerance in pursuing potential market opportunities in 2012. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 17, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through December 31, 2011, as provided by Bernard W. Kiernan, Jr., Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2011, Dreyfus Money Market Instruments’ Money Market Series produced a yield of 0.07%, and its Government Securities Series produced a yield of 0.03%.Taking into account the effects of compounding, the fund’s Money Market Series and Government Securities Series also produced effective yields of 0.07% and 0.03%, respectively. 1 Yields of money market instruments remained near historical lows throughout 2011 as the Federal Reserve Board (the “Fed”) left short-term interest rates within a range between 0.00% and 0.25%. The Fund’s Investment Approach Each Series seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue this goal, the fund’s Money Market Series invests in a diversified portfolio of high-quality, short-term debt securities, including securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers’ acceptances and other short-term securities issued by domestic or foreign banks, or their subsidiaries or branches, repurchase agreements, including tri-party repurchase agreements, asset-backed securities, domestic and dollar-denominated foreign commercial paper and other short-term corporate obligations, including those with floating or variable rates of interest, and dollar-denominated obligations issued or guaranteed by foreign governments or any of their political subdivisions or agencies. Normally the Money Market Series invests at least 25% of its total assets in domestic or dollar-denominated foreign bank obligations. The Government Securities Series invests in short-term securities issued or guaranteed as to principal and interest by the U.S. government or its agencies and instrumentalities, and repurchase agreements, The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) including tri-party repurchase agreements.The securities in which the fund invests include those backed by the full faith and credit of the U.S. government and those that are neither insured nor guaranteed by the U.S. government. Global Economic Developments Roiled Equity Markets Although a U.S. economic recovery seemed to gain momentum at the start of 2011, economic headwinds soon intensified when energy prices surged higher amid unrest in the Middle East, and natural and nuclear disasters in Japan disrupted the global industrial supply chain. These factors helped dampen U.S. GDP growth to just a 0.4% annualized rate for the first quarter of the year. In late April, a European sovereign debt crisis worsened as financial instability spread from Greece to other nations in the region. Meanwhile, a contentious political debate about government spending and borrowing dominated headlines in the United States. Industrial production picked up in May, but the unemployment rate climbed to 9.1%. Energy prices moderated in June, and manufacturing activity increased. However, these positive developments were largely offset by declining consumer confidence, weak housing markets and sluggish job creation.The unemployment rate crept higher to 9.2%. It later was announced that the economy grew at a 1.3% annualized rate during the second quarter. July saw heightened turmoil in the financial markets as an unprecedented default on U.S. government debt loomed, prompting Standard & Poor’s to downgrade its credit rating on long-term U.S. debt securities in early August.The rating on short-term government debt, including securities purchased by money market funds, was unchanged. September brought more market turbulence when investors feared a return to recession. However, the unemployment rate moderated to 9.0%, existing-home sales moved higher and U.S. households reduced their debt-service burdens. U.S. GDP grew at an annualized 1.8% rate during the third quarter. Economic sentiment changed dramatically in October, when the U.S. economy continued to show resilience and European officials moved 4 closer to agreement on addressing the debt crisis.The U.S. industrial and manufacturing sectors continued to improve, and housing starts surged to their highest level in nearly 18 months.These developments sparked strong rebounds among investments that had been severely punished during the summer downturn. November brought more positive news, most notably a decline in the unemployment rate to 8.6% and increased orders and production in the manufacturing sector. In December, the unemployment rate fell to 8.5%, its lowest reading in nearly three years; home sales rose for the third consecutive month; and consumer confidence climbed to an eight-month high. Rates Likely to Stay Low Yields of money market instruments remained near zero percent throughout 2011, and yield differences along the market’s maturity spectrum remained relatively narrow, so it made little sense to incur the additional risks that longer-dated securities typically entail. Therefore, we maintained the fund’s weighted average maturity in a range that was roughly in line with industry averages. Despite recently encouraging signs of economic improvement, the outlook remains cloudy, and the Fed has reiterated its intention to keep short-term interest rates near historical lows “at least until late 2014.” Therefore, we intend to maintain the fund’s focus on quality and liquidity. January 17, 2012 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings, while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. Yields provided for the fund’s Money Market Series and Government Securities Series reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Money Market Instruments, Inc. from July 1, 2011 to December 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2011 Money Market Series Government Securities Series Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2011 Money Market Series Government Securities Series Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .15% for Money Market Series and .08% for Government Securities Series, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS MONEY MARKET SERIES December 31, 2011 Principal Negotiable Bank Certificates of Deposit—16.9% Amount ($) Value ($) Barclays Bank 0.67%—0.70%, 1/3/12—1/26/12 60,000,000 a 60,000,000 Credit Suisse (Yankee) 0.40%, 1/9/12 30,000,000 30,000,000 Rabobank Nederland (Yankee) 0.51%, 2/16/12 50,000,000 50,000,000 Skandinaviska Enskilda Banken (Yankee) 0.58%, 3/5/12 60,000,000 b 60,000,000 UBS (Yankee) 0.44%, 1/13/12 50,000,000 50,000,000 Total Negotiable Bank Certificates of Deposit (cost $250,000,000) Commercial Paper—22.0% Bank of Nova Scotia 0.03%, 1/3/12 65,000,000 64,999,892 Credit Suisse 0.24%, 1/24/12 25,000,000 24,996,167 Deutsche Bank Financial LLC 0.06%, 1/3/12 65,000,000 64,999,783 DnB Bank 0.42%, 2/13/12 60,000,000 b 59,969,900 JPMorgan Chase & Co. 0.00%, 1/3/12 50,000,000 50,000,000 Mizuho Funding LLC 0.36%, 1/12/12 60,000,000 b 59,993,400 Total Commercial Paper (cost $324,959,142) Asset -Backed Commercial Paper—6.9% CHARTA 0.10%, 1/24/12 35,000,000 b 34,997,764 CIESCO LLC 0.37%, 2/21/12 25,000,000 b 24,986,896 Govco 0.35%, 2/14/12 42,000,000 b 41,982,033 Total Asset-Backed Commercial Paper (cost $101,966,693) The Fund 7 STATEMENT OF INVESTMENTS (continued) Principal Time Deposits—10.1% Amount ($) Value ($) Bank of Tokyo-Mitsubishi Ltd. (Grand Cayman) 0.01%, 1/3/12 20,000,000 20,000,000 Royal Bank of Canada (Toronto) 0.01%, 1/3/12 65,000,000 65,000,000 Swedbank (Grand Cayman) 0.01%, 1/3/12 65,000,000 65,000,000 Total Time Deposits (cost $150,000,000) U.S. Government Agency—6.7% Federal National Mortgage Association 0.29%-0.40%, 1/3/12-2/1/13 (cost $99,992,563) 100,000,000 a,c U.S. Treasury Bills—2.0% 0.00%, 1/26/12 (cost $30,000,000) 30,000,000 U.S. Treasury Notes—15.6% 0.01%—0.03%, 2/15/12—7/16/12 (cost $231,134,421) 229,409,000 Repurchase Agreements—19.6% Barclays Capital, Inc. 0.02%, dated 12/30/11, due 1/3/12 in the amount of $94,000,209 (fully collateralized by $85,148,000 U.S. Treasury Notes, 4.13%, due 5/15/15, value $95,880,019) 94,000,000 94,000,000 Deutsche Bank Securities Inc. 0.05%, dated 12/30/11, due 1/3/12 in the amount of $60,000,333 (fully collateralized by $25,000,000 Federal Farm Credit Bank, 0.50%, due 10/25/13, value $25,028,070 and $36,115,000 Federal National Mortgage Association, 0.50%-1%, due 11/14/14-11/23/26, value $36,172,544) 60,000,000 60,000,000 8 Principal Repurchase Agreements (continued) Amount ($) Value ($) RBS Securities, Inc. 0.04%, dated 12/30/11, due 1/3/12 in the amount of $90,000,400 (fully collateralized by $50,325,000 U.S. Treasury Bonds, 4.38%, due 11/15/39, value $65,364,557 and $26,210,500 U.S. Treasury Notes, 0.75%, due 3/31/13, value $26,441,541) 90,000,000 90,000,000 UBS Securities LLC 0.02%, dated 12/30/11, due 1/3/12 in the amount of $47,000,104 (fully collateralized by $40,890,300 U.S. Treasury Notes, 3.63%, due 2/15/21, value $47,940,002) 47,000,000 47,000,000 Total Repurchase Agreements (cost $291,000,000) Total Investments (cost $1,479,052,819) % Cash and Receivables (Net) .2 % Net Assets % a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At December 31, 2011, these securities amounted to $281,929,993 or 19.0% of net assets. c The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 49.0 Asset-Backed/Multi-Seller Programs 4.1 U.S. Government/Agency 24.3 Asset-Backed/Banking 2.8 Repurchase Agreements 19.6 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF INVESTMENTS GOVERNMENT SECURITIES SERIES December 31, 2011 Annualized Yield on Date of Principal U.S. Government Agencies—31.4% Purchase (%) Amount ($) Value ($) Federal Home Loan Bank: 1/20/12 0.04 100,000,000 99,998,153 3/7/12 0.08 58,000,000 57,991,493 4/20/12 0.09 50,000,000 49,987,014 6/29/12 0.11 30,000,000 30,020,709 Federal National Mortgage Association 1/3/12 0.29 50,000,000 a,b 49,990,704 Total U.S. Government Agencies (cost $287,988,073) U.S. Treasury Bills—5.4% 1/26/12 (cost $50,000,000) 0.00 50,000,000 U.S. Treasury Notes—20.3% 2/29/12 0.28 10,000,000 10,009,500 3/15/12 0.02 25,000,000 25,069,041 6/15/12 0.07 150,000,000 151,229,037 Total U.S. Treasury Notes (cost $186,307,578) Repurchase Agreements—42.8% Credit Agricole CIB dated 12/30/11, due 1/3/12 in the amount of $35,000,117 (fully collateralized by $ 30,450,300 U.S. Treasury Notes, 3.63%, due 2/15/21, value $35,700,091) 0.03 35,000,000 35,000,000 Credit Suisse Securities LLC dated 12/30/11, due 1/3/12 in the amount of $75,000,167 (fully collateralized by $178,410,000 U.S. Treasury Strips, due 11/15/39, value $76,500,424) 0.02 75,000,000 75,000,000 Deutsche Bank Securities Inc. dated 12/30/11, due 1/3/12 in the amount of $84,000,373 (fully collateralized by $191,348,379 Government National Mortgage Association, 3.50%-7%, due 1/15/38-10/15/41, value $85,680,000) 0.04 84,000,000 84,000,000 10 Annualized Yield on Date of Principal Repurchase Agreements (continued) Purchase (%) Amount ($) Value ($) Goldman, Sachs & Co. dated 12/30/11, due 1/3/12 in the amount of $44,000,098 (fully collateralized by $39,936,600 U.S. Treasury Inflation Protected Securities, 1.25%, due 4/15/14, value $44,880,050) 0.02 44,000,000 44,000,000 HSBC USA Inc. dated 12/30/11, due 1/3/12 in the amount of $20,000,022 (fully collateralized by $15,530,000 U.S. Treasury Inflation Protected Securities, 2.38%, due 1/15/17, value $20,404,667) 0.01 20,000,000 20,000,000 Merrill Lynch & Co. Inc. dated 12/30/11, due 1/3/12 in the amount of $70,000,156 (fully collateralized by $81,255,165 Government National Mortgage Association, 4%-5%, due 9/15/39-8/15/41, value $71,400,001) 0.02 70,000,000 70,000,000 RBS Securities, Inc. dated 12/30/11, due 1/3/12 in the amount of $65,000,217 (fully collateralized by $51,050,000 U.S. Treasury Bonds, 4.38%, due 11/15/39, value $66,306,223) 0.03 65,000,000 65,000,000 Total Repurchase Agreements (cost $393,000,000) Total Investments (cost $917,295,651) % Cash and Receivables (Net) .1 % Net Assets % a The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. b Variable rate security—interest rate subject to periodic change. Portfolio Summary (Unaudited) † Value (%) Value (%) Repurchase Agreements 42.8 U.S. Treasury Bills 5.4 U.S. Government Agencies 31.4 U.S. Treasury Notes 20.3 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES December 31, 2011 Money Government Market Securities Series Series Assets ($): Investments in securities, at value—See Statement of Investments (including repurchase agreements of $291,000,000 for the Money Market Series and $393,000,000 for the Government Securities Series)—Note 2(b) † 1,479,052,819 917,295,651 Cash 717,438 468,865 Interest receivable 2,010,656 274,356 Prepaid expenses 144,525 85,403 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 182,032 40,120 Payable for shares of Common Stock redeemed 1,546 8,224 Accrued expenses 55,440 26,002 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,481,687,443 918,050,484 Accumulated distributions in excess of investment income—net — (555 ) Accumulated net realized gain (loss) on investments (1,023 ) — Net Assets ($) Net Asset Value Per Share Money Government Market Securities Series Series Net Assets ($) 1,481,686,420 918,049,929 Shares Outstanding 1,481,670,942 918,050,484 Net Asset Value Per Share ($) † Investments at cost ($) 1,479,052,819 917,295,651 See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended December 31, 2011 Money Government Market Securities Series Series Investment Income ($): Interest Income Expenses—Note 2(c): Management fee—Note 3(a) 7,167,717 3,818,460 Prospectus and shareholders’ reports 299,829 65,714 Registration fees 217,312 175,347 Custodian fees—Note 3(b) 120,686 74,816 Directors’ fees and expenses—Note 3(c) 91,419 49,502 Shareholder servicing costs—Note 3(b) 86,408 189,356 Professional fees 66,309 56,140 Miscellaneous 23,231 19,251 Total Expenses Less—reduction in management fee due to undertakings—Note 3(a) (5,779,263
